In Jepson v. International Fraternal Alliance,17 R.I. 471, 473, it appeared that "the testimony in the case, outside of the record, showed that the claim, though the same sued for in the prior suit, as stated in the exception, was not due at the time of the bringing of the prior suit; but that it was a claim which accrued to the plaintiff after the bringing of the prior suit," and it was held by the court that the admission of such testimony was proper. The same question is presented in this action of assumpsit to recover rent alleged to be due from the defendant, and in which the Superior Court admitted evidence to show that in a prior suit between the same parties, although the term for which a recovery is now sought was included in a longer term set out in the plaintiff's declaration in a prior suit, the plaintiff was awarded judgment only for a term ending with the beginning of the present term, on the ground that the prior action was prematurely brought as to the term now in suit. This decision is controlling as to the case at bar, and the order must be defendant's exceptions overruled, and the case remitted to the Superior Court for judgment.